Case 2:20-bk-15381-SK   Doc 29-5 Filed 08/28/20 Entered 08/28/20 12:06:11   Desc
                             Exhibit E Page 1 of 45




                               EXHIBIT E
Case 2:20-bk-15381-SK   Doc 29-5 Filed 08/28/20 Entered 08/28/20 12:06:11                           Desc
                             Exhibit E Page 2 of 45


                        APPRAISAL OF REAL PROPERTY
                                       A Fee Interest in the Real Property




                                                   LOCATED AT
                                              10366 Ormond St
                                             Sunland, CA 91040
                              Tract #22714, Lot 26, Map Book 649, Pages 93-95




                                                         FOR
                                            Mr. Vahe Khojayan, Esq.
                                          1010 N. Central Ave., Ste 450

                                                Glendale, CA 91202




                                              OPINION OF VALUE
                                                       410,000




                                                        AS OF
                                                     06/15/2020




                                                          BY
                                            Michael F. Ford, AG002512
                                            Michael F. Ford, Appraisals
                                                1956 Fashion Ave
                                              Long Beach, CA 90810
                                                  (714)366-9404
                                                mike@mfford.com
                                             https://www.mfford.com




                        Form GA2V - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK                 Doc 29-5 Filed 08/28/20 Entered 08/28/20 12:06:11                                            Desc
                                           Exhibit E Page 3 of 45

        Michael F. Ford, Appraisals
        1956 Fashion Ave
        Long Beach, CA 90810
        (714)366-9404
        https://www.mfford.com

        08/24/2020

        Mr. Vahe Khojayan, Esq.
        1010 N. Central Ave., Ste 450
        Glendale, CA 91202




        Glendale,
            Property:
                  CA 91202 10366 Ormond St
                           Sunland, CA 91040
            Borrower:      na
            File No.:      MFF20200707R



        Opinion of Value: $ 410,000
        Effective Date:     06/15/2020



        In accordance with your request, I have appraised the above referenced property. The report of that appraisal is
        attached.

        The purpose of the appraisal is to develop an opinion of market value for the property described in this appraisal
        report, as improved, in unencumbered fee simple title of ownership.

        This report is based on a physical analysis of the site and improvements, a locational analysis of the neighborhood and
        city, and an economic analysis of the market for properties such as the subject. The appraisal was developed and the
        report was prepared in accordance with the Uniform Standards of Professional Appraisal Practice.

        The opinion of value reported above is as of the stated effective date and is contingent upon the certification and
        limiting conditions attached.

        It has been a pleasure to assist you. Please do not hesitate to contact me or any of my staff if we can be of additional
        service to you.




        Sincerely,




        Michael F. Ford, AG002512
        Ca. General Certified R.E. Appraiser
        License or Certification #: AG002512
        State: CA     Expires: 05/22/2021
        mike@mfford.com
Case 2:20-bk-15381-SK                                                     Doc 29-5 Filed 08/28/20 Entered 08/28/20 12:06:11                                                                                                                                               Desc
   Owner                    Anahit Harutyunyun
                                                                               Exhibit E Page 4 of 45       File No. MFF20200707R
   Property Address         10366 Ormond St
   City                     Sunland                                                                               County       Los Angeles                                                    State      CA                 Zip Code        91040
   Lender/Client            Mr. Vahe Khojayan, Esq.


                                                                                                               TABLE OF CONTENTS


             Cover Page ..............................................................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        1
             Letter of Transmittal .................................................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        2
             FIRREA/USPAP Addendum ......................................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        3
             GP Residential .........................................................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        4
             Additional Comparables 4-6 .....................................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        7
             Supplemental Addendum .........................................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        8
             Statement of Limiting Conditions .............................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        10
             GP Residential Certifications Addendum ...................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        12
             Subject Photos ........................................................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        14
             Comparable Photos 1-3 ...........................................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        15
             Comparable Photos 4-6 ...........................................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        16
             Photograph Addendum ............................................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        17
             Photograph Addendum ............................................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        18
             Photograph Addendum ............................................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        19
             Photograph Addendum ............................................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        20
             Plat Map ..................................................................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        21
             Sketch Page ............................................................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        22
             Zoning Map .............................................................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        23
             Generic Map ............................................................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        24
             Location Map ..........................................................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        25
             Appraiser Qualifications Summary - Page 1 .............................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        26
             Appraiser Qualifications Summary - Page 2 .............................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        27
             Appraiser Qualifications Summary - Page 3 .............................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        28
             OMEGA STRUCTURAL CONTRACTORS REPORT - Page 1 .......................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        29
             OMEGA STRUCTURAL CONTRACTORS REPORT - Page 2 .......................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        30
             OMEGA STRUCTURAL CONTRACTORS REPORT - Page 3 .......................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        31
             OMEGA STRUCTURAL CONTRACTORS REPORT - Page 4 .......................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        32
             OMEGA STRUCTURAL CONTRACTORS REPORT - Page 5 .......................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        33
             OMEGA STRUCTURAL CONTRACTORS REPORT - Page 6 .......................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        34
             OMEGA STRUCTURAL CONTRACTORS REPORT - Page 7 .......................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        35
             OMEGA STRUCTURAL CONTRACTORS REPORT - Page 8 .......................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        36
             OMEGA STRUCTURAL CONTRACTORS REPORT - Page 9 .......................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        37
             OMEGA STRUCTURAL CONTRACTORS REPORT - Page 10 .....................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        38
             OMEGA STRUCTURAL CONTRACTORS REPORT - Page 11 .....................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        39
             OMEGA STRUCTURAL CONTRACTORS REPORT - Page 12 .....................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        40
             OMEGA STRUCTURAL CONTRACTORS REPORT - Page 13 .....................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        41
             OMEGA STRUCTURAL CONTRACTORS REPORT - Page 14 .....................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        42
             OMEGA STRUCTURAL CONTRACTORS REPORT - Page 15 .....................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                        43




                                                                           Form TOCNP - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
                                                                                                            SoCal Appraisers
Case 2:20-bk-15381-SK                                              Doc 29-5FIRREA
                                                                               Filed  08/28/20
                                                                                  / USPAP ADDENDUM Entered 08/28/20 12:06:11                                                                                                                    Desc
  Owner                     Anahit Harutyunyun                          Exhibit E Page 5 of 45                 File No. MFF20200707R
  Property Address          10366 Ormond St
  City                      Sunland                                                         County      Los Angeles                                                           State      CA                Zip Code    91040
  Lender/Client             Mr. Vahe Khojayan, Esq.
  Purpose

  Develop opinion of market value (MV) as defined herein within the appraisal report. In this instance, the terms fair market value (FMV) and
  market value (MV) are deemed to be synonymous and may be referred to interchangeably within the definition of market value.

  Scope of Work

  Initial discussion with attorney-client regarding purpose and use. Interview owner and spouse re original purchase and subsequent offerings;
  damage noted/observed & or reported. Read various expert reports. Cross referenced with appraiser's other similar soil condition hillside home
  appraisals and reports (specifically Mulholland Dr. litigation case involving unstable soil), reviewed listing and sales history, deed copy,
  researched ownership, market data, comparable sales, costs to replace (as new) as well as potential varied repair scenarios, inspected the
  property, conducted market research for appropriate comparable sales data. Considered three traditional approaches to value, excluding only
  the income approach as most property in this area is not purchased for income producing potential and adequate data for credible income
  analysis is lacking as a result. Reconciled quality and quantity of available data and determined credible results can be developed. Applied
  applicable appraisal techniques and developed an opinion as to the Fair Market Value as defined herein within this appraisal report.
  Intended Use / Intended User
  Intended Use: to assist the client (attorney) and United States Bankruptcy Court & other court & or client authorized parties to determine
  supported market value for the courts use in determining asset disposition.

  Intended User(s):         Client (attorney); his clients (owners); the court and duly authorized officials of the court.


  History of Property
  Current listing information:        The subject property is not currently reported to be listed. It has been listed without selling since it's last sale date.


  Prior sale:
           The last recorded sale of the subject was 08/082017 (recording date) for a sale dated 6/21/2017 per CoreLogic RealQuest commercial
  sourced public records data.

  Exposure Time / Marketing Time

  Typically 30 to 90 days. Occasionally up to 120+- days. The subject adverse site characteristics could render it non marketable at all; or
  alternatively require a much longer marketing period estimated at from 120 days to as much as a year. Most recently there has been an
  atypically short marketing period measured in sinlge or double weeks. This is not the norm, nor can it be relied upon to continue.

  Personal (non-realty) Transfers

  none.




  Additional Comments

  The subject was acquired in 2017 after having been listed for sale as a short sale / notice of default offering since 01/27/2015 according to MLS
  #BB15019558. Time on market reported as 92 days is erroneous based upon the stated listing date of 01/27/2015. Listed at an asking price of
  $629,000; it was noted 1st lien holder would look at offers starting at $590,000 & buyer to pay approximately $30,000 toward judgments in
  escrow. (Note later sale comments reported the sale price was $595,000 PLUS buyer paid approximately $60,000 more than the recorded sale
  price for other liens and judgments. County Clerk and documentary transfer stamps were for only $594,000 with an additional $60,000 reportedly
  paid outside o f the reported sale contract in escrow. $654k appears to be real price paid. Its unknown if this was actually an REO lien holder
  sale at time of sale or if seller was the actual loan indebted borrower/owner. Sold in as is condition with no disclosures noted. A so called 'buyer
  beware' type sale. Legal living area and or 'room' count discrepancies appear to have existed at that time. A lower bedroom/bath area was
  referred to as 'an office'. Public records suggest a permit for work on this area may have been for a 'shed' (below second level living area over
  garage and balcony area).

  The subject was next listed 11/01/2019 at an asking price of $899,000. It was canceled (03/04/2020). Days on market reported in mls as 124+-.
  Owner reports listing and a pending sale were canceled as a result of potential buyer-discovered serious foundation issues.

  The subject was next listed 03/11/2020 at an asking price of $799,900. Listing expired 6/11/2020. GLA discrepancy reported in this listing with
  purported actual size at 2,685 SF and 'public records (misstated as 'title') SF of 2,250 SF'. Size issues are discussed further within this appraisal
  report under improvements & may derive from sketched improvement size.


  Certification Supplement
  1. This appraisal assignment was not based on a requested minimum valuation, a specific valuation, or an approval of a loan.
  2. My compensation is not contingent upon the reporting of a predetermined                               value    or   direction     in   value      that   favors    the      cause   of     the    client,   the   amount    of    the      value
     estimate, the attainment of a stipulated result or the occurrence of a subsequent event.




                                                                                                                         Supervisory
  Appraiser:              Michael F. Ford, AG002512                                                                      Appraiser:
  Signed Date:                08/24/2020                                                                                 Signed Date:
  Certification or License #:          AG002512                                                                          Certification or License #:
  Certification or License State:      CA         Expires:                    05/22/2021                                 Certification or License State:                                        Expires:
  Effective Date of Appraisal:         06/15/2020                                                                        Inspection of Subject:                        Did Not                Exterior Only             Interior and Exterior


                                                                   Form FUA_LG2 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
                                                                                                                                                         SoCal Appraisers
Case 2:20-bk-15381-SK               Doc 29-5 Filed 08/28/20 Entered 08/28/20         12:06:11 Desc
                                                                                    Harutyunyan
 RESIDENTIAL APPRAISAL Exhibit           REPORTE   Page       6  of 45
                                                                          File No.: MFF20200707R
  Property Address: 10366 Ormond St                 City: Sunland      State: CA        Zip Code: 91040
                                    County:        Los Angeles                                                            Legal Description:             Tract #22714, Lot 26, Map Book 649, Pages 93-95




  SUBJECT
                                                                                                                                                                        Assessor's Parcel #:      2544-039-011
                                    Tax Year:       2019                  R.E. Taxes: $
                                                                                     7,395                                 Special Assessments: $        unknown        Borrower (if applicable):   na
                                    Current Owner of Record:                  Anahit Harutyunyun                                                                          Occupant:               Owner                   Tenant                   Vacant                        Manufactured Housing
                                    Project Type:                  PUD                Condominium                      Cooperative                  Other (describe)          SFR                                                 HOA: $       -0-                               per year               per month
                                    Market Area Name:             Sunland/Shadow Hills                                                                                         Map Reference:        31084                                                  Census Tract:           1021.07
                                    The purpose of this appraisal is to develop an opinion of:                                    Market Value (as defined), or                         other type of value (describe)
                                    This report reflects the following value (if not Current, see comments):                                             Current (the Inspection Date is the Effective Date)                                         Retrospective                          Prospective
                                    Approaches developed for this appraisal:                             Sales Comparison Approach                             Cost Approach                    Income Approach                 (See Reconciliation Comments and Scope of Work)
  ASSIGNMENT




                                    Property Rights Appraised:                        Fee Simple                  Leasehold                    Leased Fee                  Other (describe)
                                    Intended Use:      litigation support for bankruptcy case//Valuation effective date is retrospective +- three (3) weeks prior to inspection date. As
                                     assumption is made that observed conditions on 7/7/20 & 6/15/2020 were essentially the same.
                                    Intended User(s) (by name or type):     See disclosed categorical users
                                    Client:      Mr. Vahe Khojayan                                       Address: on cover
                                    Appraiser:        Michael F. Ford, AG002512                          Address: 1956 Fashion Ave, Long Beach, CA 90810
                                    Location:                    Urban                          Suburban                Rural                        Predominant                        One-Unit Housing                          Present Land Use                                 Change in Land Use
                                                                                                                                                      Occupancy
                                    Built up:                    Over 75%                       25-75%                  Under 25%                                                   PRICE                     AGE          One-Unit                    10 %              Not Likely
                                    Growth rate:                 Rapid                          Stable                  Slow                          Owner                         $(000)                    (yrs)        2-4 Unit                          %           Likely *                  In Process *
                                    Property values:             Increasing                     Stable                  Declining                     Tenant                                       Low                     Multi-Unit                        % * To:
  MARKET AREA DESCRIPTION




                                                                                                                                                                                   600                      5-10+-                                                    older sfr to new &
                                    Demand/supply:               Shortage                       In Balance              Over Supply                   Vacant (0-5%)               1,250           High     10-30+-         Comm'l                            %    remod sfr
                                    Marketing time:              Under 3 Mos.                   3-6 Mos.                Over 6 Mos.                   Vacant (>5%)                 875            Pred        40                                             %
                                    Market Area Boundaries, Description, and Market Conditions (including support for the above characteristics and trends):
                                                                                                                                                     Sunland Blvd. to north and west;
                                    unpaved extension north/south of Worman Ave to th east (open area) and south generally along Tuxford/Horse Haven Sts. Competitive area
                                    immediately north of Sunland Blvd. is a market alternative-though many sites are lower and flatter. The Sunland-Tujunga area of Los Angeles
                                    is predominantly a suburban area comprised of larger lot sfrs in the north along hillsides and canyons. Property values are increasing overall.
                                    Most new development takes place on infill sites previously not considered economic for development due to step topography. The subject's
                                    specific sub neighborhood is built along two basic mountain spines with the crest at Ormond and slightly lower areas along Ditson and Dale.
                                    City services are within easy vehicle commuting distances. Economic base is historically deemed stable overall. The Incorporated City of Los
                                    Angeles is the governing jurisdiction. Extremely low interest rates are spurring sales volume despite the overall economic condition of the
                                    country related to Covid 19. Essentially the market is 'trusting' that economic stability will return.
                                    Dimensions:         15' x irregular                                                       Site Area:   23,390 sf per plat
                                    Zoning Classification:        RE40                                                        Description:  very low density sfr
                                                                                                                                       Zoning Compliance:                       Legal                 Legal nonconforming (grandfathered)                                         Illegal               No zoning
                                    Are CC&Rs applicable?                     Yes          No                Unknown            Have the documents been reviewed?                                   Yes           No         Ground Rent (if applicable)                     $                      /
                                    Highest & Best Use as improved:                         Present use, or                     Other use (explain)             Legally permitted limited living area; exclusive of existing unpermitted area

                                    Actual Use as of Effective Date:
                                                                 sfr                                                   Use as appraised in this report:      sfr
                                    Summary of Highest & Best Use:  The four tests of highest & best use are met by continued use as an sfr. The underlying use as an sfr would be
  SITE DESCRIPTION




                                    legal; physically possible, economically feasible and maximally profitable. The actual use includes unpermitted illegal and unsafe areas. To
                                    the extent determinable illegal living area is excluded in the concluded value opinion & HBU conclusion.
                                    Utilities      Public Other   Provider/Description Off-site Improvements      Type                      Public Private Topography side cut w/severe down slope
                                    Electricity                                        Street          asphalt                                             Size       typical gross/atypical net
                                    Gas                                                Curb/Gutter     concrete                                            Shape      irregular
                                    Water                                              Sidewalk        in area                                             Drainage   suspected inadequacy -rear
                                    Sanitary Sewer                                     Street Lights   standard-adequate                                   View       good
                                    Storm Sewer                                                                         Alley
                                    Other site elements:                 Inside Lot                Corner Lot               Cul de Sac                Underground Utilities                      Other (describe)
                                    FEMA Spec'l Flood Hazard Area                         Yes            No   X FEMA Flood Zone
                                                                                                                            FEMA Map #   06037C1330F                   FEMA Map Date     09/26/2008
                                    Site Comments:           The subject site is located near (but below) the crest of a hill on the south side of the 'spine' or ridge represented by Ormond
                                    Street. South side of the street lots tend to have god views but extremely truncated (usable) site depth despite large appearing plat map
                                    dimensions. The subject is reported to have a gross site area in excess of 23,000 sf however, only about 3,000 +- of it is usable (about
                                    13%-15%+-). The pad to slope area appears to be eroding. Drainage does not appear to be adequate. Undercutting is occurring.
                                    General Description                           Exterior Description               Foundation                    Basement           None       Heating   hvac
                                    # of Units           1             Acc.Unit   Foundation           concrete      Slab            no            Area Sq. Ft.                  Type      forced
                                    # of Stories         split/2                  Exterior Walls       stucco        Crawl Space     yes           % Finished                    Fuel      gas
                                    Type          Det.        Att.                Roof Surface         composition   Basement                      Ceiling
                                    Design (Style)       conventional             Gutters & Dwnspts.   partial       Sump Pump                     Walls                         Cooling
                                         Existing         Proposed    Und.Cons.   Window Type          aluminum      Dampness                      Floor                         Central   yes
                                    Actual Age (Yrs.)          1956               Storm/Screens        partial       Settlement      yes-extensive Outside Entry                 Other
                                    Effective Age (Yrs.)       60/comments                                           Infestation     unknown
  DESCRIPTION OF THE IMPROVEMENTS




                                    Interior Description                                             Appliances                     Attic         None      Amenities                                                                                            Car Storage                              None
                                    Floors                 tile & laminates/good                     Refrigerator           P       Stairs                  Fireplace(s) #    1                               Woodstove(s) #                                     Garage              # of cars     (             Tot.)
                                    Walls                  plaster and drywall                       Range/Oven                     Drop Stair              Patio        brick/concrete                                                                            Attach.
                                    Trim/Finish            varied/good interior                      Disposal                       Scuttle                 Deck         wood                                                                                      Detach.
                                    Bath Floor             tile/good                                 Dishwasher                     Doorway                 Porch                                                                                                  Blt.-In                     2
                                    Bath Wainscot          tile/good                                 Fan/Hood                       Floor                   Fence        sides                                                                                   Carport
                                    Doors                  varied/good                               Microwave                      Heated                  Pool                                                                                                 Driveway              0 apron-min
                                                                                                     Washer/Dryer                   Finished                                                                                                                       Surface           concrete
                                    Finished area above grade contains:                                    5    Rooms                          2*    Bedrooms                            3*      Bath(s)                       2,250        Square Feet of Gross Living Area Above Grade
                                    Additional features:               see addendum

                                    Describe the condition of the property (including physical, functional and external obsolescence):                                                  See attached addenda.




                                                                                                                                                     Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
                                                                                                                                                                                                                                                                                                                 3/2007
                                                                                                         Form GPRES2 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK                                                                             Doc 29-5                         Filed 08/28/20                                         Entered 08/28/20       12:06:11
                                                                                                                                                                                                                Harutyunyan                                                                  Desc
 RESIDENTIAL APPRAISAL Exhibit                                   REPORT Page 7 of 45                                                                                                                  File No.:                                     MFF20200707R
  My research did did not reveal any prior sales or transfers of the subject propertyE
                                                                                     for the three years prior to the effective date of this appraisal.
                              Data Source(s):           MLS (CRMLS/MATRIX) & owner




  TRANSFER HISTORY
                                             1st Prior Subject Sale/Transfer                 Analysis of sale/transfer history and/or any current agreement of sale/listing:
                                                                                                                                                                 See FIRREA addendum pages// Note
                              Date:            see FIRREA USPAP page                         concerning sales grid below: Sale 1 reported contract date was 6/5/20; Sale 2 was 5/21/20, & Sale 4
                              Price:           comments & details of                         was 6/24/20 with a listing date of 6/12/2020. All sales are closed sales. All were indicative of market
                              Source(s):       prior sales & listings                        conditions in effect on the effective date of value either closing escrow; being contracted for (accepted
                                             2nd Prior Subject Sale/Transfer                 doffer) or having been listed prior to the reported effective date of value.
                              Date:
                              Price:
                              Source(s):
                              SALES COMPARISON APPROACH TO VALUE (if developed)                                                     The Sales Comparison Approach was not developed for this appraisal.
                                           FEATURE                              SUBJECT                                COMPARABLE SALE # 1                                             COMPARABLE SALE # 2                                                COMPARABLE SALE # 3
                              Address       10366 Ormond St                                            10529 Art St                                                  10427 Ditson St                                                    10329 Valley Glow Dr
                                            Sunland, CA 91040                                          Sunland, CA 91040                                             Sunland, CA 91040                                                  Sunland, CA 91040
                              Proximity to Subject                                                     0.56 miles N                                                  0.08 miles NW                                                      0.73 miles N
                              Sale Price                          $                               na                       $ 1,250,000                     $   953,500                     $   885,000
                              Sale Price/GLA                      $                          /sq.ft. $      534.19 /sq.ft.             $    485.24 /sq.ft.             $    442.50 /sq.ft.
                              Data Source(s)                      Inspection/cmmts                     mls #20582248 Matrix            mls #BB20087305 Matrix          mls #SR20068393
                              Verification Source(s)              see comments                         PR(Realist) doc #700678         PR(Realist) doc #683324         PR(Realist) doc #562933
                                     VALUE ADJUSTMENTS                        DESCRIPTION                        DESCRIPTION                  +(-) $ Adjust.                   DESCRIPTION                       +(-) $ Adjust.                   DESCRIPTION                       +(-) $ Adjust.
                              Sales or Financing                  none forecast                                                                                      conventional $4150                                       conventional
                              Concessions                                                              Cash sale reported                                            credit in escrow*                                 -5,000 none
                              Date of Sale/Time                   eff.6/15/2020                        coe 6/26/20                                                   coe 6/23/20                                              coe 5/22/20
                              Rights Appraised                    fee simple                           same                                                          same                                                     same
                              Location                            average                              superior/Hansen Ht                         -125,000           similar                                                  similar
                              Site                                23,390 sf /15% use                   15,630/100%                                -365,000           18,368/ 30%+-                                    -60,000 20,706/ 50%                                                -205,000
                              View                                good                                 inferior                                      offset          similar                                                  similar
                              Design (Style)                      conventional                         similar                                                       similar                                                  similar
                              Quality of Construction             good*                                superior                              in condition            similar                                                  similar
                              Age                                 1956 / 64                            21                                                            60                                                       56
                              Condition                           poor to fair                         very good                                  -300,000           very good                                       -300,000 very good                                                  -300,000
                              Above Grade                             Total    Bdrms      Baths          Total   Bdrms      Baths                                     Total      Bdrms          Baths                                     Total     Bdrms          Baths
                              Room Count                               5        2*
                                                                                 3*                      7+        4  3                                                 5          3        2                                              6          3        3
                              Gross Living Area                             2,250 sq.ft.                        2,340 sq.ft.                           -9,000                          1,965 sq.ft.                    +29,000                            2,000 sq.ft.                    +25,000
                              Basement & Finished                 see addendum                         conv garage to
                              Rooms Below Grade                   comments (-0-)                       ADU/ 789 SF                                         none                                                                         none
                              Functional Utility                  poor                                 superior/under site                                 superior/under site                                                          superior/under site
                              Heating/Cooling                     fau/cac                              similar                                             similar                                                                      similar
                              Energy Efficient Items              none known                           unknown                                             unknown                                                                      unknown
                              Garage/Carport                      G2 Blt in                            converted above                             +20,000 G2/similar                                                                   G2 & RV Pkg/Sup                               qualitative
  SALES COMPARISON APPROACH




                              Porch/Patio/Deck                    patio & deck                         superior pool bbq+                          -50,000 superior pool bbq+                                           -50,000 super. pool & gazebo                                    -50,000
                              Other                               not applicable                       na                                                  na                                                                   na
                              Days on Market                      Norm is 30-90+-                      DOM 3                                               DOM 11                                                               DOM 6




                              Net Adjustment (Total)                                                              +            -     $            -829,000                        +               -      $           -386,000                        +               -      $            -530,000
                              Adjusted Sale Price
                              of Comparables                                                                           $       421,000                       $       567,500                     $      355,000
                              Summary of Sales Comparison Approach                            Site adjustments derived from extracted land value of comparable sale s used with a rounded mean (mean was $31
                              rounded as $30/sf) applied to the estimated differences between the subject's usable site area and the comparables usable site area; subjected to further
                              sensitivity analysis. Results rounded to significant market numbers/values. Quality rating "Best Standard" Craftsman Nat. Bldg. Cost Manual 2019; pg 14,
                              2200 sf, $156.21 + 9% locality adjustment; 1.09 x $156.21 = $170.27 SAY $170. Cost to cure condition differences on a price per sf is +-$133/sf ($300,000 /
                              2,250SF). Normally GLA adjustment would be estimated using sensitivity analysis adjusted depreciated replacement costs new (DRCN) which would typically
                              run 2/3+- of RCN in this market area. I used the normal ratios although the subject improvements are effectively fully depreciated due to severe foundation
                              defects and movement hazard. The line item condition adjustment is estimated based on the Structural analysis and repair bid by OMEGA Structural Inc. dated
                              July 31, 2020. They opined a mid range estimate of $260,500 in a range that could run 10% to 15%+- higher or lower-though lower is unlikely). No typical buyer
                              is going to base a purchase price adjustment at lower than the estimated upper end of probable costs. $260,500 x 1.15% = $299,575 SAY $300,000. Site
                              adjustments are based on $30 sf of net usable site area differences. The mean extracted land value of non distressed sites in this area was $31 per SF. I've
                              rounded it to $30 and then further rounded the results to significant numbers. GLA is at $100/sf rounded to the nearest $1,000. Garage adjustments are
                              estimated at cost to replace assuming the site is large enough to accommodate a garage. Ten car driveways and RV parking pads are a superior feature albeit
                              one that I cant reasonably quantify in terms of market impact. The subject lacks even a parking apron. Its off street parking is virtually limited to two vehicles IF
                              both are parked in the garage. There is no driveway parking. Pool & outdoor amenity differences adjusted at $50,000 derived from lower end costs to build a
                              market-competitive pool in hillside areas. Contractor provided cost data.


                              Additional comments and sales comparison reconciliation on lower portion of comparables 4 & 5 grid sheet page (two pages after this one).




                              Indicated Value by Sales Comparison Approach $                                      410,000
                                                                                                                                         Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
                                                                                                                                                                                                                                                                                                  3/2007
                                                                                             Form GPRES2 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK                                                                                    Doc 29-5                                     Filed 08/28/20                                                Entered 08/28/20       12:06:11
                                                                                                                                                                                                                                          Harutyunyan                                                                    Desc
 RESIDENTIAL APPRAISAL Exhibit              REPORT Page 8 of 45                                                                                                                                                                 File No.:                                          MFF20200707R
  COST APPROACH TO VALUE (if developed) The Cost Approach wasE
                                                             not developed for this appraisal.
                    Provide adequate information for replication of the following cost figures and calculations.
                    Support for the opinion of site value (summary of comparable land sales or other methods for estimating site value):
                                                                                                                      Extracted from sales used in mkt approach;
                    in order are: $50.85; $44.54; $31.82; $39.71 & $29.55. Mean is $31.28. SAY $31. Extension is $31 x 23,494 = $728,314 ROUNDED as
                    $730,000.




                    ESTIMATED                     REPRODUCTION OR                                  REPLACEMENT COST NEW                                                                OPINION OF SITE VALUE                                                                                          =$               730,000
                    Source of cost data:          Craftsman November 2019                                                                                                              DWELLING                                   2,250            Sq.Ft. @ $                   170.00                =$               382,500
  COST APPROACH




                    Quality rating from cost service:     good std Effective date of cost data:                                                       11/2019                                                                                      Sq.Ft. @ $                                         =$
                    Comments on Cost Approach (gross living area calculations, depreciation, etc.):                                                                                                                                                Sq.Ft. @ $                                         =$

                    100% estimated physical depreciation.Major repairs required for                                                                                                                                                                Sq.Ft. @ $                                         =$

                    habitability which upon completion would/could reduce effective age to                                                                                                                                                         Sq.Ft. @ $                                         =$

                    +-30-40 out of 75 total. Functional inadequacy due to slope slippage                                                                                                                                                                                                              =$

                    and movement of improvements-estimated at cost to cure based on bid                                                                                                Garage/Carport                                  480         Sq.Ft. @ $                      40.00              =$                19,200
                    included in appraisal. NOTE impact could be higher than cost. Cost                                                                                                 Total Estimate of Cost-New                                                                                     =$               401,700
                    approach attempts to capture depreciated replacement cost plus value                                                                                               Less                          Physical                  Functional                   External

                    of site. Under normal circumstances this is of limited benefit due to                                                                                              Depreciation                         401,700                     300,000                                       =$(             701,700)
                    difficulty in accurately estimating depreciation from all causes. This                                                                                             Depreciated Cost of Improvements                                                                               =$             -300,000
                    assignment is further compounded by past renovations that would                                                                                                    ''As-is'' Value of Site Improvements                                                                           =$               30,000
                    normally have extended economic life absent foundation and slippage                                                                                                                                                                                                               =$

                    issues which render the improvements unsafe to occupy.                                                                                                                                                                                                                            =$
                    Estimated Remaining Economic Life (if required):                                                                                                          Years INDICATED VALUE BY COST APPROACH                                                                                  =$               460,000
                    INCOME APPROACH TO VALUE (if developed)                                                              The Income Approach was not developed for this appraisal.
  INCOME APPROACH




                    Estimated Monthly Market Rent $                                                                      X Gross Rent Multiplier                                                                =$                                                                            Indicated Value by Income Approach
                    Summary of Income Approach (including support for market rent and GRM):
                                                                                      While sale 5 was a leased fee sale rented at $2,995 when listed there is
                    insufficient credible information concerning the remaining sales potential (hypothetical) rents a well as the subject to apply the income
                    approach using a GRM. The subject is not reasonably rentable absent extensive renovation. Most housing in this area sells with owner
                    occupancy intended rather than for monthly income potential from rents. Income approach was deemed to be inapplicable to this
                    assignment.

                    PROJECT INFORMATION FOR PUDs (if applicable)                                                                    The Subject is part of a Planned Unit Development.
                    Legal Name of Project:                     na
                    Describe common elements and recreational facilities:
  PUD




                    Indicated Value by: Sales Comparison Approach $
                                                                 410,000        Cost Approach (if developed) $ 460,000     Income Approach (if developed) $ N/A
                    Final Reconciliation
                                     Dominant consideration is given to the sales comparison. It is the method most often used by prospective buyers. The cost
                    approach lends limited support however it loses validity where extensive depreciation is present. The income approach was considered and
                    found not to be applicable as most sales in this area occur with owner occupancy intended. As a result there is insufficient credible data to
                    show a sale price to net or gross income relationship.
  RECONCILIATION




                    This      appraisal     is        made           ''as is'',                  subject       to     completion         per         plans       and      specifications          on      the      basis    of    a         Hypothetical         Condition      that     the     improvements         have      been
                    completed,                   subject       to     the      following         repairs      or    alterations     on         the      basis       of    a    Hypothetical            Condition     that   the    repairs         or   alterations         have       been    completed,            subject      to
                    the     following     required           inspection        based        on     the       Extraordinary        Assumption            that      the     condition      or       deficiency        does    not       require      alteration       or      repair:      see 'as is'
                    extraordinary assumptions and or hypothetical conditions listed in addendum.

                           This    report        is     also        subject       to   other           Hypothetical      Conditions        and/or             Extraordinary      Assumptions             as     specified    in       the      attached      addenda.
                    Based on the degree of inspection of the subject property, as indicated below, defined Scope of Work, Statement of Assumptions and Limiting Conditions,
                    and Appraiser’s Certifications, my (our) Opinion of the Market Value (or other specified value type), as defined herein, of the real property that is the subject
                    of this report is: $                410,000              , as of:                 06/15/2020                      , which is the effective date of this appraisal.
                    If indicated above, this Opinion of Value is subject to Hypothetical Conditions and/or Extraordinary Assumptions included in this report.    See attached addenda.
                    A      true   and     complete           copy       of      this   report          contains       43       pages,          including         exhibits     which         are    considered         an    integral        part   of      the     report.      This     appraisal    report    may       not     be
  ATTACHMENTS




                    properly      understood           without        reference        to        the       information     contained           in       the       complete        report.
                    Attached Exhibits:

                              Scope of Work                                                  Limiting Cond./Certifications                                       Narrative Addendum                                         Photograph Addenda                                            Sketch Addendum
                              Map Addenda                                                    Additional Sales                                                    Cost Addendum                                              Contractor Bid                                                Appraiser Qualifications
                              Hypothetical Conditions                                        Extraordinary Assumptions
                    Client Contact:                                                                                                                                         Client Name:                      Mr. Vahe Khojayan
                    E-Mail:                                                                                                                                     Address:          on cover
                    APPRAISER                                                                                                                                                      SUPERVISORY APPRAISER (if required)
                                                                                                                                                                                   or CO-APPRAISER (if applicable)
  SIGNATURES




                                                                                                                                                                                   Supervisory or
                    Appraiser Name:            Michael F. Ford, AG002512                                                                                                           Co-Appraiser Name:
                    Company:          Michael F. Ford, Appraisals                                                                                                                  Company:
                    Phone: (714)366-9404                                Fax:                                                                                                       Phone:                                                                            Fax:
                    E-Mail: mike@mfford.com                                                                                                                                        E-Mail:
                    Date of Report (Signature):              08/24/2020                                                                                                            Date of Report (Signature):
                    License or Certification #:              AG002512                                                                                State:       CA               License or Certification #:                                                                                              State:
                    Designation:           Ca. General Certified R.E. Appraiser                                                                                                    Designation:
                    Expiration Date of License or Certification:        05/22/2021                                                                                                 Expiration Date of License or Certification:
                    Inspection of Subject:                                    Interior & Exterior                            Exterior Only                           None          Inspection of Subject:                                    Interior & Exterior                          Exterior Only                   None
                    Date of Inspection:                      07/07/2020                                                                                                            Date of Inspection:
                                                                                                                                                               Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
                                                                                                                                                                                                                                                                                                                                3/2007
                                                                                                        Form GPRES2 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK                                                                     Doc 29-5                          Filed 08/28/20                                        Entered 08/28/20       12:06:11
                                                                                                                                                                                                        Harutyunyan                                                                    Desc
 ADDITIONAL COMPARABLE    SALES Page 9 of 45
                      Exhibit
                                                                                                                                                                                              File No.:                                      MFF20200707R
     FEATURE  SUBJECT COMPARABLE SALEE
                                     # 4 COMPARABLE SALE #                                                                                                                                                      5                             COMPARABLE SALE #                    6
                              Address       10366 Ormond St                                    10420 Ditson St                                               9610 Dale Ave
                                            Sunland, CA 91040                                  Sunland, CA 91040                                             Sunland, CA 91040
                              Proximity to Subject                                             0.06 miles NW                                                 0.26 miles NE
                              Sale Price                    $                             na                                 $              859,000                                               $            750,000                                               $
                              Sale Price/GLA                $                         /sq.ft. $     429.50 /sq.ft.                                           $           425.65         /sq.ft.                                 $                          /sq.ft.
                              Data Source(s)                Inspection/cmmts                   mls #820002164                                                mls
                              Verification Source(s)        see comments                       PR(Realist) doc #                                             PR(Realist)
                                     VALUE ADJUSTMENTS                  DESCRIPTION                       DESCRIPTION                 +(-) $ Adjust.                     DESCRIPTION                     +(-) $ Adjust.                     DESCRIPTION                     +(-) $ Adjust.
                              Sales or Financing            none forecast      conventional                                                        cash sale
                              Concessions                                      none reported                                                       reported
                              Date of Sale/Time             eff.6/15/2020      coe 7/17/20                                                         coe 11/21/2019
                              Rights Appraised              fee simple         same                                                                leased fee
                              Location                      average            similar                                                             similar
                              Site                          23,390 sf /15% use 17,846 / 50%+-                                             -162,000 19,863 /est 35-40%                                        -103,000
                              View                          good               similar                                                             similar
                              Design (Style)                conventional       similar                                                             similar
                              Quality of Construction       good*              similar                                                             similar
                              Age                           1956 / 64          58                                                                  63
                              Condition                     poor to fair       very good                                                  -300,000 very good                                                 -300,000
                              Above Grade                       Total   Bdrms     Baths           Total   Bdrms     Baths                                        Total   Bdrms          Baths                                       Total    Bdrms         Baths
                              Room Count                         5       2*3*                      6        3 2                                                   6        3        2
                              Gross Living Area                       2,250 sq.ft.                      2,000 sq.ft.                       +25,000                             1,762 sq.ft.                    +49,000                                           sq.ft.
                              Basement & Finished           see addendum                       464 conversion of
                              Rooms Below Grade             comments (-0-)                     garage to GLA                               -23,000 none
                              Functional Utility            poor                               superior/under site                                 superior/under site
                              Heating/Cooling               fau/cac                            similar                                             similar
                              Energy Efficient Items        none known                         unknown                                             unknown
                              Garage/Carport                G2 Blt in                          converted above                             +20,000 G2 att
                              Porch/Patio/Deck              patio & deck                       superior pool bbq+                          -50,000 similar
                              Other                         not applicable                     na                                                  na
                              Days on Market                Norm is 30-90+-                    DOM 12                                              DOM 188
  SALES COMPARISON APPROACH




                              Net Adjustment (Total)                                                       +            -    $            -490,000                        +               -       $          -354,000                         +              -       $
                              Adjusted Sale Price
                              of Comparables                                                $      369,000                     $       396,000                    $
                              Summary of Sales Comparison Approach   Reconciliation within sales comparison: Sales 2; 4 & 5 are closest and in the same hillside-mountain
                              top-canyon area. Sale 2 however sold very significantly higher than asking price with a cash credit to buyer in escrow. Though a
                              comparatively nominal appearing concession, its impact on the above-asking price sale is at least slightly 'suspect'. Sales 1 through 4 all
                              sold in very fast periods suggesting bidding wars above asking was a significant factor.

                              The adjusted range indications are from $355,000 to $567,500. The mean is $421,700. If the high and low ends of the range are eliminated
                              to avoid the impact and effect of outliers or isolated high and low transaction conditions the mean is then $395,333. I am concluding at an
                              approximate mid range point between the two means. $410,000.




                                                                                                                                 Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
                                                                                                                                                                                                                                                                                          3/2007
                                                                                  Form GPRES2.(AC) - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK                          Doc 29-5 Filed 08/28/20 Entered 08/28/20 12:06:11                                                           Desc
                                                    Exhibit E Page 10 of 45
                                                     Supplemental Addendum      File No.                                          MFF20200707R
    Owner              Anahit Harutyunyun
    Property Address   10366 Ormond St
    City               Sunland                                         County   Los Angeles                          State   CA   Zip Code   91040
    Lender/Client      Mr. Vahe Khojayan, Esq.



           The subject 'city' is the Sunland area of the incorporated City of Los Angeles.

           Market Conditions:

           The Covid 19 Pandemic has caused extreme fluctuation in the national economy; stock prices, and employment numbers.
           Contrary to traditional cause and effect economic scenarios, what could or should have been a full and complete economic
           collapse never happened (so far). Systemic countermeasures and massive infusions of cash into the economy to support
           families and businesses has reassured American citizens and business so far. Many if not most markets are showing
           inexplicable spiking of prices beyond comparable sales supported values (nationally). Exceptions to this are riot torn cities
           where police enforcement has been politically curtailed by elected officials.

           Four of the five comparables sales found were sold in under two weeks (some under one week) and most for amounts in excess
           of asking prices. This is not merely a local Los Angeles phenomenon. I have spoken with appraisers in Virginia, Texas,
           Colorado, The Dakotas, Florida and others. All are reporting an strong upsurge in volume and unsupportable price surging.

           No one can predict how far or how long this surging will continue. The trust in the system is currently being undermined by
           political factions for their own purposes. Despite the uncharacteristic confidence and rising prices it must be recognized that the
           broad market is still fragile. Failure to safely resume full employment or alternatively obtain ongoing financial relief can reverse
           the economy overnight.

           Historic low interest rates of less than 3% for 30 year fixed rate loans have not been around since the early 1960's. They are
           making it easier for some buyers to qualify as well as making housing more affordable for those that can qualify. It is also
           producing greater net profit to sellers as buyers are less resistant to paying more than recent closed sales support.

           If the subject were not subject to severe structural defects it too would likely have benefited from the recent upsurge in prices.

           Site:
           The subject is a side cut, rear down sloped site with a relatively small pad area toward the top of the site to it's street frontage.
           Drainage appears to funnel toward the rear or across the front. Rearward drainage is not contained and may contribute to slope
           instability noted at time of inspection.

           Slope failure appears to be present at the rear. Most notably under an unpermitted lower level addition, and laterally to the east
           of that section where patio failure and a retaining wall collapse is noted.

           The usable site area as reported by CoreLogic Realist / Realquest is about 3,000+ sf or 13% to 15%+- of the total. I have taken
           the gross site area directly from the recorded plat map. Corelogic reports it as high as 24,000 sf (stated) but that source is
           notoriously inaccurate for site areas since they use conversion of fractional acreage percentage to derive SF conclusions.
           Rounding of acreage percentages produces SF disparities when compared to actual site measurements or plat maps.


           • GP Residential: Description of the Improvements - Property Condition
           From the street front the subject appears to be in average to good overall condition. It is the roofing, side and rear elevations that refute
           that impression. The easterly elevation has some minor patched cracks evident (painted over). The rear wooden deck foundation is
           suspect. The rear brick patio deck is cracked in line with structural distress from the house illegal conversion running laterally across the
           lot to the decking. Foundation failure is evident under the illegal addition. A retaining wall along the patio is collapsing. There is an
           unfinished (tarpaper covered) illegal conversion of a former under balcony area to an enclosed "bedroom." This unfinished area appears
           in numerous prior listing mls descriptions as 'office area'.

           The master bedroom is located above the built in garage and partially over the lower laundry/bathroom and illegal bedroom (office)
           addition. The master bedroom was opened up along its south wall to incorporate an exterior balcony area as interior bedroom area. The
           floor is buckling upward at this enclosure to bedroom wall opening. The portion that was former balcony area does not appear to be
           adequately supported by a foundation beyond original 4'x4' posts that supported the old balcony.

           The subject living area is not accurately reported in old MLS. The actual improvement enclosed area does not match public records. This
           is typical where unpermitted areas are considered in mls but not reported as assessed living area to or by the County Assessor's office.
           It is also typical where shoddy construction of additions would not or could not pass the building inspections associated with ad ons. The
           "office to 3rd bedroom" area below the master bedroom is such an area. See sketch notes.
           For the purposes of this appraisal (as is) I have only included permitted living area to the extent that can be determined except that the
           enclosed balcony area off the upstairs master bedroom is included since it now forms the rear wall of the master bedroom. Permitted or
           not, it is a necessary element of the amster bedroom.


           Sales Comparison Analysis:

           All MLS listed sales within the past year in the subject market area have been considered. One nearby additional transaction was
           investigated that was found to be an inter-family non open market 'sale' and was excluded as not representing open market typical
           exposure and sale conditions.

           Every effort was made to bracket the subjects most significant physical characteristics. The one that could not be 'bracketed' was that of
           the extensive damage identified affecting the property. While bracketing is one of many techniques that may be used in the valuation of
           real estate, it is not a required technique or method.

           All sales (larger and smaller) with competitively similar gross site area and GLA that could be identified from the same or competitive
           market area were considered. The sales analyzed were the most relevant value indicators that could be found.

           Sale One is among the higher competing area sales found. This sale has a much larger, fully usable flatter site with superior two way
           street access for fire and other emergency vehicles. While cul de sac property is often perceived to be more desirable due to less traffic
           and virtually no through traffic, in fire prone hill and canyon areas where streets are not wide enough for larger emergency vehicles to
           turn around no premium is found. On the contrary, ingress and egress is far superior on streets such as comparable one fronts to.

           This sale had a generally similar sized main living area (house) plus an accessory dwelling unit converted from a large four car garage. It

                                                Form TADD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
           This sale had a generally similar sized main living area (house) plus an accessory dwelling unit converted from a large four car garage. It
Case 2:20-bk-15381-SK                           Doc 29-5 Filed 08/28/20 Entered 08/28/20 12:06:11                                                           Desc
                                                     Exhibit E Page 11 of 45
                                                     Supplemental Addendum       File No.                                         MFF20200707R
    Owner              Anahit Harutyunyun
    Property Address   10366 Ormond St
    City               Sunland                                         County   Los Angeles                          State   CA   Zip Code   91040
    Lender/Client      Mr. Vahe Khojayan, Esq.


           had been extensively renovated and modernized despite being relatively newer to begin with. The construction quality is deemed
           superior as it was built after tougher earthquake safety requirements of the 1970's as well as after the Northridge earthquake wherein
           sheer panels were a construction requirement that was not a requirement for pre 1974 construction. To avoid duplicate or overlapped
           adjustments no separate quality adjustment is made.

           Condition differences are adjusted only for the extensive repair needs noted at the subject. Less significant condition variances between
           the individual comparables aside from the repair needs were qualitatively considered. This sales overall amenities and utility are
           sufficient to fully offset any perception of view superiority found at the subject.

           Sale Two is from the subject's own neighborhood with the most similar location and topographical features except that its slope is not
           nearly as severe as the subjects. It also had a fully renovated interior; a pool, and larger flat outdoor areas (usable site area, including a
           usable driveway). The property was first offered at $900,000 and sold for more than asking price with a small concession or inducement.

           Sale Three is from a competing area but is also located in generically similar foothill type terrain-albeit less severe than the subject's.
           This property was a short term flip sale. It sold previously on 9/18/19 for $640,000 as a decent condition but 'older' interior. It was
           purchased by an agent-investor; renovated to meet current market dictates and resold for $885,000. This sale (among other things)
           demonstrates the market impact of average condition property compared to very good condition property with a gross price increase in
           only 7 to 8 months of $245,000. This sale is a paired sale for condition. While it was not a structurally distressed property like the subject
           is it shows how great the impact of ordinary condition variances may be in this market.

           Sale Four is also from the same sub area as the subject and sale two. Its usable site area is superior; it has no significant structural
           repair issues like the subject does and its a similar view property.

           Sale Five is also from the subject sub market area with superior site utility and superior condition.

           All sales were considered. Ultimately dominant consideration was given to the mean indication from each of the five closed sales as well
           as the mean indication excluding the low and the high end of the adjusted indications.




                                                Form TADD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK                       Doc 29-5 Filed 08/28/20 Entered 08/28/20         12:06:11
                                                                                        Harutyunyan
                                                                               File No. MFF20200707R
                                                                                                                                                     Desc
                                                 Exhibit E Page 12 of 45




                            STATEMENT OF LIMITING CONDITIONS AND CERTIFICATION
    CONTINGENT AND LIMITING CONDITIONS: The appraiser's certification that appears in the appraisal report is subject to the
    following conditions:

    1. The appraiser will not be responsible for matters of a legal nature that affect either the property being appraised or the title to it. The
    appraiser assumes that the title is good and marketable and, therefore, will not render any opinions about the title. The property is
    valued on the basis of it being under responsible ownership.

    2. Any sketch provided in the appraisal report may show approximate dimensions of the improvements and is included only to assist the
    reader of the report in visualizing the property. The appraiser has made no survey of the property.

    3. The appraiser will not give testimony or appear in court because he or she made an appraisal of the property in question, unless
    specific arrangements to do so have been made beforehand, or as otherwise required by law.

    4. Any distribution of valuation between land and improvements in the report applies only under the existing program of utilization. These
    separate valuations of the land and improvements must not be used in conjunction with any other appraisal and are invalid if they are so
    used.

    5. The appraiser has no knowledge of any hidden or unapparent conditions of the property or adverse environmental conditions
    (including the presence of hazardous waste, toxic substances, etc.) that would make the property more or less valuable, and has
    assumed that there are no such conditions and makes no guarantees or warranties, express or implied, regarding the condition of the
    property. The appraiser will not be responsible for any such conditions that do exist or for any engineering or testing that might be
    required to discover whether such conditions exist. This appraisal report must not be considered an environmental assessment of the
    subject property.

    6. The appraiser obtained the information, estimates, and opinions that were expressed in the appraisal report from sources that he or
    she considers to be reliable and believes them to be true and correct. The appraiser does not assume responsibility for the accuracy of
    such items that were furnished by other parties.

    7. The appraiser will not disclose the contents of the appraisal report except as provided for in the Uniform Standards of Professional
    Appraisal Practice, and any applicable federal, state or local laws.

    8. The appraiser has based his or her appraisal report and valuation conclusion for an appraisal that is subject to satisfactory
    completion, repairs, or alterations on the assumption that completion of the improvements will be performed in a workmanlike manner.

    9. The appraiser must provide his or her prior written consent before the lender/client specified in the appraisal report can distribute the
    appraisal report (including conclusions about the property value, the appraiser's identity and professional designations, and references to
    any professional appraisal organizations or the firm with which the appraiser is associated) to anyone other than the borrower; the
    mortgagee or its successors and assigns; the mortgage insurer; consultants; professional appraisal organizations; any state or federally
    approved financial institution; or any department, agency, or instrumentality of the United States or any state or the District of Columbia;
    except that the lender/client may distribute the property description section of the report only to data collection or reporting service(s)
    without having to obtain the appraiser's prior written consent. The appraiser's written consent and approval must also be obtained before
    the appraisal can be conveyed by anyone to the public through advertising, public relations, news, sales, or other media.

    10. The appraiser is not an employee of the company or individual(s) ordering this report and compensation is not contingent upon the
    reporting of a predetermined value or direction of value or upon an action or event resulting from the analysis, opinions, conclusions, or
    the use of this report. This assignment is not based on a required minimum, specific valuation, or the approval of a loan.




                                                                            Page 1 of 2


                                          Form ACR2_DEFD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK                                               Doc 29-5 Filed 08/28/20 Entered 08/28/20         12:06:11
                                                                                                                Harutyunyan
                                                                                                       File No. MFF20200707R
                                                                                                                                                                                    Desc
                                                                         Exhibit E Page 13 of 45
    CERTIFICATION: The appraiser certifies and agrees that:

    1. The statements of fact contained in this report are true and correct.

    2. The reported analyses, opinions, and conclusions are limited only by the reported assumptions and limiting conditions and are my
    personal, impartial, and unbiased professional analyses, opinions, and conclusions.

    3. Unless otherwise indicated, I have no present or prospective interest in the property that is the subject of this report and no personal
    interest with respect to the parties involved.

    4. Unless otherwise indicated, I have performed no services, as an appraiser or in any other capacity, regarding the property that is the
    subject of this report within the three-year period immediately preceding acceptance of this assignment.

    5. I have no bias with respect to the property that is the subject of this report or the parties involved with this assignment.

    6. My engagement in this assignment was not contingent upon developing or reporting predetermined results.

    7. My compensation for completing this assignment is not contingent upon the development or reporting of a predetermined value or
    direction in value that favors the cause of the client, the amount of the value opinion, the attainment of a stipulated result, or the
    occurrence of a subsequent event directly related to the intended use of this appraisal.

    8. My analyses, opinions, and conclusions were developed, and this report has been prepared, in conformity with the Uniform Standards
    of Professional Appraisal Practice that were in effect at the time this report was prepared.

    9. Unless otherwise indicated, I have made a personal inspection of the interior and exterior areas of the property that is the subject of
    this report, and the exteriors of all properties listed as comparables.

    10. Unless otherwise indicated, no one provided significant real property appraisal assistance to the person(s) signing this certification (if
    there are exceptions, the name of each individual providing significant real property appraisal assistance is stated elsewhere in this
    report).

    11. I have relied upon information obtained by third parties in addition to my own observations. Specifically Omega Structural
    Contractors. A copy of their report is incorporated by specific reference if not physically attached with this appraisal. A reasonable and
    necessary extraordinary assumption is made that the contents and conclusions of that report are essentially accurate and complete, due
    to the nature and extent of observed repair needs and structural deficiencies observed by myself.




    ADDRESS OF PROPERTY ANALYZED:                                                10366 Ormond St, Sunland, CA 91040

    APPRAISER:                                                                                              SUPERVISORY or CO-APPRAISER (if applicable):

    Signature:                                                                                              Signature:
    Name:          Michael F. Ford, AG002512                                                                Name:

    Title:                 Ca. General Certified R.E. Appraiser                                             Title:
    State Certification #:     AG002512                                                                     State Certification #:
    or State License #:                                                                                     or State License #:
    State:   CA           Expiration Date of Certification or License:         05/22/2021                   State:                   Expiration Date of Certification or License:
    Date Signed:          08/24/2020                                                                        Date Signed:
                                                                                                                     Did          Did Not       Inspect Property
                                                                                                   Page 2 of 2


                                                                 Form ACR2_DEFD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK                         Doc 29-5               Filed 08/28/20                                        Entered 08/28/20       12:06:11
                                                                                                                                                 Harutyunyan                                                                  Desc
 Assumptions, Limiting Conditions
                         Exhibit E &Page
                                    Scope14of
                                           of Work
                                              45
                                                                                                                                       File No.:                                     MFF20200707R
   Property Address:   10366 Ormond St                                                    City:   Sunland                                                         State:   CA           Zip Code: 91040
   Client:      Mr. Vahe Khojayan                                      Address:
   Appraiser:      Michael F. Ford, AG002512                           Address:     1956 Fashion Ave, Long Beach, CA 90810
   STATEMENT OF ASSUMPTIONS & LIMITING CONDITIONS
   - The appraiser will not be responsible for matters of a legal nature that affect either the property being appraised or the title to it. The appraiser assumes
   that the title is good and marketable and, therefore, will not render any opinions about the title. The property is appraised on the basis
   of it being under responsible ownership.
   - The appraiser may have provided a sketch in the appraisal report to show approximate dimensions of the improvements, and any such sketch
   is included only to assist the reader of the report in visualizing the property and understanding the appraiser's determination of its size. Unless otherwise
   indicated, a Land Survey was not performed.
   - If so indicated, the appraiser has examined the available flood maps that are provided by the Federal Emergency Management Agency (or other
   data sources) and has noted in the appraisal report whether the subject site is located in an identified Special Flood Hazard Area. Because the appraiser is
   not a surveyor, he or she makes no guarantees, express or implied, regarding this determination.
   - The appraiser will not give testimony or appear in court because he or she made an appraisal of the property in question, unless specific arrangements to
   do so have been made beforehand.
   - If the cost approach is included in this appraisal, the appraiser has estimated the value of the land in the cost approach at its highest and best
   use, and the improvements at their contributory value. These separate valuations of the land and improvements must not be used in conjunction
   with any other appraisal and are invalid if they are so used. Unless otherwise specifically indicated, the cost approach value is not an insurance
   value, and should not be used as such.
   - The appraiser has noted in the appraisal report any adverse conditions (including, but not limited to, needed repairs, depreciation, the presence
   of hazardous wastes, toxic substances, etc.) observed during the inspection of the subject property, or that he or she became aware of during the
   normal research involved in performing the appraisal. Unless otherwise stated in the appraisal report, the appraiser has no knowledge of any
   hidden or unapparent conditions of the property, or adverse environmental conditions (including, but not limited to, the presence of hazardous
   wastes, toxic substances, etc.) that would make the property more or less valuable, and has assumed that there are no such conditions and
   makes no guarantees or warranties, express or implied, regarding the condition of the property. The appraiser will not be responsible for any
   such conditions that do exist or for any engineering or testing that might be required to discover whether such conditions exist. Because the
   appraiser is not an expert in the field of environmental hazards, the appraisal report must not be considered as an environmental assessment of
   the property.
   - The appraiser obtained the information, estimates, and opinions that were expressed in the appraisal report from sources that he or she
   considers to be reliable and believes them to be true and correct. The appraiser does not assume responsibility for the accuracy of such items
   that were furnished by other parties.
   - The appraiser will not disclose the contents of the appraisal report except as provided for in the Uniform Standards of Professional Appraisal Practice, and
   any applicable federal, state or local laws.
   - If this appraisal is indicated as subject to satisfactory completion, repairs, or alterations, the appraiser has based his or her appraisal report
   and valuation conclusion on the assumption that completion of the improvements will be performed in a workmanlike manner.
   - An appraiser's client is the party (or parties) who engage an appraiser in a specific assignment. Any other party acquiring this report from the
   client does not become a party to the appraiser-client relationship. Any persons receiving this appraisal report because of disclosure requirements applicable
   to the appraiser's client do not become intended users of this report unless specifically identified by the client at the time of the
   assignment.
   - The appraiser's written consent and approval must be obtained before this appraisal report can be conveyed by anyone to the public, through advertising,
   public relations, news, sales, or by means of any other media, or by its inclusion in a private or public database.
   - An appraisal of real property is not a 'home inspection' and should not be construed as such. As part of the valuation process, the appraiser performs a
   non-invasive visual inventory that is not intended to reveal defects or detrimental conditions that are not readily apparent. The presence of such conditions or
   defects could adversely affect the appraiser's opinion of value. Clients with concerns about such potential negative factors are encouraged to engage the
   appropriate type of expert to investigate.


   The Scope of Work is the type and extent of research and analyses performed in an appraisal assignment that is required to produce credible assignment
   results, given the nature of the appraisal problem, the specific requirements of the intended user(s) and the intended use of the appraisal report. Reliance
   upon this report, regardless of how acquired, by any party or for any use, other than those specified in this report by
   the Appraiser, is prohibited. The Opinion of Value that is the conclusion of this report is credible only within the context of the Scope of Work, Effective Date,
   the Date of Report, the Intended User(s), the Intended Use, the stated Assumptions and Limiting Conditions, any Hypothetical Conditions and/or
   Extraordinary Assumptions, and the Type of Value, as defined herein. The appraiser, appraisal firm, and related parties assume no obligation, liability, or
   accountability, and will not be responsible for any unauthorized use of this report or its conclusions.


   Additional Comments (Scope of Work, Extraordinary Assumptions, Hypothetical Conditions, etc.):

   A extraordinary assumption (EA) is one which is believed on the basis of reasonably credible information to be true but which if later found to be inaccurate
   or untrue, could affect the conclusions (including value) stated within this appraisal.

   A hypothetical condition is that which is contrary to what exists. Its use would affect the the conclusions of the appraisal.

   EA #1 That structural deficiencies found at the subject property can be remediated for not more than $300,000; & that most prudent buyers would consider
   that amount based on the contractors bid and variance range to be the market impact of the structural deficiencies.

   EA #2 That the subject could in fact be sold in its present condition and that prior negative exposure has not rendered it non marketable.

   EA #3 That the City of Los Angeles Building & Safety Department would not require demolition beyond that of the unpermitted lower 'bedroom'.

   EA #4 That prior listings and offerings of the subject including structural defect disclosures identified by buyers and their agents have not rendered the
   subject 'non marketable' due to stigma associated with foundation problems.




                                                                          Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.

                                            Form GPRES2AD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE                                                                                                          3/2007
Case 2:20-bk-15381-SK                                                Doc 29-5 Filed 08/28/20 Entered 08/28/20          12:06:11 Desc
                                                                                                                      Harutyunyan
 Certifications                                                           Exhibit E Page      15   of 45
                                                                                                            File No.: MFF20200707R
               Property Address:    10366 Ormond St                                  City: Sunland       State: CA        Zip Code: 91040
               Client:       Mr. Vahe Khojayan                                                   Address:
               Appraiser:       Michael F. Ford, AG002512                                        Address:        1956 Fashion Ave, Long Beach, CA 90810
               Fair Market Value Definition Used:

               California’s Definition of Fair Market Value (FMV) is contained in the Code of Civil Procedure:

               “CAL. CCP. CODE § 1263.320 : California Code - Section 1263.320

               Search CAL. CCP. CODE § 1263.320 : California Code - Section 1263.320

               (a)The fair market value of the property taken is the highest price on the date of valuation that would be agreed to by a seller, being willing to sell but
               under no particular or urgent necessity for so doing, nor obliged to sell, and a buyer, being ready, willing, and able to buy but under no particular
               necessity for so doing, each dealing with the other with full knowledge of all the uses and purposes for which the property is reasonably adaptable
               and available.

               (b)The fair market value of property taken for which there is no relevant, comparable market is its value on the date of valuation as determined by
               any method of valuation that is just and equitable.”

               Compensatory FMV (Where the appraisal report is to be used as a basis or guideline for establishing the just compensation to which the owner(s) is
               entitled for the property.)

               Fair Market Value provides for an assessment at the price that the property would bring to its owner if it were offered for sale on an open market
               under conditions which neither buyer nor seller could take advantage of the need of the other. It is a measure of desirability translated into money
               amount and might be called the Market Value of the property in its condition based on the date of value (Section 1 of article XIII of the California
               Constitution) Revenue & Taxation Code Section 110 and Property Tax Rule 2 likewise define “full cash value” or “fair market value” as “the amount
               of cash or its equivalent that the property would bring if exposed for sale in the open market under conditions in which neither buyer nor seller could
               take advantage of the need of the other, and both buyer and the seller have knowledge of all of the uses and purposes to which the property is
               adapted and for which it is capable of being used, and the restrictions upon those uses and purposes.”

               Implicit in these definitions is the consummation of a sale as of a specified date and the passing of title from seller to buyer under conditions where
               by:

               1) Buyer and seller are typically motivated.

               2) Both parties are well informed or well advised and each acting in what is considered their own best interest.
                       3) A reasonable time is allowed for exposure in the open market.
                       4) Payment is made in terms of cash in U.S. dollars or in terms of financial         arrangements comparable thereto.

               5) The price represents the normal consideration for the property sold unaffected by special or creative financing or sales concessions granted by
               anyone associated with the sale.




               Client Contact:                                                                                     Client Name:                 Mr. Vahe Khojayan
               E-Mail:                                                                                  Address:
               APPRAISER                                                                                                   SUPERVISORY APPRAISER (if required)
                                                                                                                           or CO-APPRAISER (if applicable)
  SIGNATURES




                                                                                                                           Supervisory or
               Appraiser Name:            Michael F. Ford, AG002512                                                        Co-Appraiser Name:
               Company:          Michael F. Ford, Appraisals                                                               Company:
               Phone: (714)366-9404                                Fax:                                                    Phone:                                                                     Fax:
               E-Mail: mike@mfford.com                                                                                     E-Mail:
               Date Report Signed:                      08/24/2020                                                         Date Report Signed:
               License or Certification #:              AG002512                              State:      CA               License or Certification #:                                                                                       State:
               Designation:           Ca. General Certified R.E. Appraiser                                                 Designation:
               Expiration Date of License or Certification:        05/22/2021                                              Expiration Date of License or Certification:
               Inspection of Subject:          Interior & Exterior            Exterior Only                  None          Inspection of Subject:                              Interior & Exterior                        Exterior Only                    None
               Date of Inspection:      07/07/2020                                                                         Date of Inspection:
                                                                                                       Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.

                                                                 Form GPRES2AD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE                                                                                                                  3/2007
Case 2:20-bk-15381-SK                      Doc 29-5 Subject
                                                      Filed 08/28/20
                                                            Photo Page Entered 08/28/20 12:06:11                                                          Desc
   Owner              Anahit Harutyunyun
                                                Exhibit E Page 16 of 45
   Property Address   10366 Ormond St
   City               Sunland                                      County   Los Angeles                           State    CA     Zip Code   91040
   Lender/Client      Mr. Vahe Khojayan, Esq.




                                                                                                                                Subject Front
                                                                                                                   10366 Ormond St
                                                                                                                   Sales Price       na
                                                                                                                   Gross Living Area 2,250
                                                                                                                   Total Rooms       5
                                                                                                                   Total Bedrooms    2*
                                                                                                                   Total Bathrooms   3*
                                                                                                                   Location          average
                                                                                                                   View              good
                                                                                                                   Site              23,390 sf /15% use
                                                                                                                   Quality           good*
                                                                                                                   Age               1956 / 64




                                                                                                                                Subject Rear




                                                                                                                                Subject Street




                                          Form PIC3X5.SR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK                      Doc 29-5   Filed 08/28/20
                                                  Comparable           Entered 08/28/20 12:06:11
                                                              Photo Page                                                                                        Desc
   Owner              Anahit Harutyunyun
                                                Exhibit E Page 17 of 45
   Property Address   10366 Ormond St
   City               Sunland                                      County   Los Angeles                           State    CA          Zip Code   91040
   Lender/Client      Mr. Vahe Khojayan, Esq.




                                                                                                                                Comparable 1
                                                                                                                   10529 Art St
                                                                                                                   Prox. to Subject        0.56 miles N
                                                                                                                   Sale Price              1,250,000
                                                                                                                   Gross Living Area       2,340
                                                                                                                   Total Rooms             7+
                                                                                                                   Total Bedrooms          4
                                                                                                                   Total Bathrooms         3
                                                                                                                   Location                superior/Hansen Ht
                                                                                                                   View                    inferior
                                                                                                                   Site                    15,630/100%
                                                                                                                   Quality                 superior
                                                                                                                   Age                     21




                                                                                                                                Comparable 2
                                                                                                                   10427 Ditson St
                                                                                                                   Prox. to Subject        0.08 miles NW
                                                                                                                   Sale Price              953,500
                                                                                                                   Gross Living Area       1,965
                                                                                                                   Total Rooms             5
                                                                                                                   Total Bedrooms          3
                                                                                                                   Total Bathrooms         2
                                                                                                                   Location                similar
                                                                                                                   View                    similar
                                                                                                                   Site                    18,368/ 30%+-
                                                                                                                   Quality                 similar
                                                                                                                   Age                     60




                                                                                                                                Comparable 3
                                                                                                                   10329 Valley Glow Dr
                                                                                                                   Prox. to Subject  0.73 miles N
                                                                                                                   Sale Price        885,000
                                                                                                                   Gross Living Area 2,000
                                                                                                                   Total Rooms       6
                                                                                                                   Total Bedrooms    3
                                                                                                                   Total Bathrooms   3
                                                                                                                   Location          similar
                                                                                                                   View              similar
                                                                                                                   Site              20,706/ 50%
                                                                                                                   Quality           similar
                                                                                                                   Age               56




                                          Form PIC3X5.CR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK                      Doc 29-5   Filed 08/28/20
                                                  Comparable           Entered 08/28/20 12:06:11
                                                              Photo Page                                                                                    Desc
   Owner              Anahit Harutyunyun
                                                Exhibit E Page 18 of 45
   Property Address   10366 Ormond St
   City               Sunland                                      County   Los Angeles                           State    CA      Zip Code   91040
   Lender/Client      Mr. Vahe Khojayan, Esq.




                                                                                                                                Comparable 4
                                                                                                                   10420 Ditson St
                                                                                                                   Prox. to Subject    0.06 miles NW
                                                                                                                   Sale Price          859,000
                                                                                                                   Gross Living Area   2,000
                                                                                                                   Total Rooms         6
                                                                                                                   Total Bedrooms      3
                                                                                                                   Total Bathrooms     2
                                                                                                                   Location            similar
                                                                                                                   View                similar
                                                                                                                   Site                17,846 / 50%+-
                                                                                                                   Quality             similar
                                                                                                                   Age                 58




                                                                                                                                Comparable 5
                                                                                                                   9610 Dale Ave
                                                                                                                   Prox. to Subject    0.26 miles NE
                                                                                                                   Sale Price          750,000
                                                                                                                   Gross Living Area   1,762
                                                                                                                   Total Rooms         6
                                                                                                                   Total Bedrooms      3
                                                                                                                   Total Bathrooms     2
                                                                                                                   Location            similar
                                                                                                                   View                similar
                                                                                                                   Site                19,863 /est 35-40%
                                                                                                                   Quality             similar
                                                                                                                   Age                 63




                                          Form PIC3X5.CR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK                      Doc 29-5Photograph
                                                      Filed 08/28/20
                                                              AddendumEntered 08/28/20 12:06:11                                                   Desc
   Owner              Anahit Harutyunyun
                                                Exhibit E Page 19 of 45
   Property Address   10366 Ormond St
   City               Sunland                                      County   Los Angeles                           State   CA   Zip Code   91040
   Lender/Client      Mr. Vahe Khojayan, Esq.




                 Alternate street view looking                                     Easterly wing to left of entry-angled portion
               westerly-subject near left of photo                                  of improvement (LR-DR-Kitchen to left of
                                                                                     entry hall)//side cut slope lot from front




     Rear-under house & brick patio-improper                                       slope & foundation failure line-patios in line
    rubble & un grouted block foundation-bare                                       with unpermitted add on (behind camera in
              wood pillar posts (4x4)                                                                this view)




           6x6+- "retaining wall" below collapsing                                  Looking straight down at feet from photo to
          block retaining wall of patio-marks steep                                    left-indicative of slope severity-note
                      slope drop off area                                                      horizontal grass growth
                                           Form PICSIX2 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK                      Doc 29-5Photograph
                                                      Filed 08/28/20
                                                              AddendumEntered 08/28/20 12:06:11                                                   Desc
   Owner              Anahit Harutyunyun
                                                Exhibit E Page 20 of 45
   Property Address   10366 Ormond St
   City               Sunland                                      County   Los Angeles                           State   CA   Zip Code   91040
   Lender/Client      Mr. Vahe Khojayan, Esq.




      Same as above-black tar paper covered                                       Black walls unpermitted BR; white above is
      unpermitted "3rd bedroom" under master                                      unpermitted balcony enclosure -now part of
      BR enclosed balcony (also non permitted)                                    MBR-facing west from upper deck main level.




   Collapsing ret. wall of lower patio-note crack                                     close up under patio and unpermitted br
    left, and person 'hanging on' to walk along                                       addition/ non code compliant jury rigged
     outside non code "retaining wall" on slope                                           construction & improper materials




    East elevation of house-unpermitted balcony                                    Extension of top left transition from balcony
       conversion above. Unpermitted (BR 3)                                        to non code BR 3 below -SW corner of main
     enclosure below (right at black tarpaper)                                         house viewed from west side setback
                                           Form PICSIX2 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK                      Doc 29-5Photograph
                                                      Filed 08/28/20
                                                              AddendumEntered 08/28/20 12:06:11                                                   Desc
   Owner              Anahit Harutyunyun
                                                Exhibit E Page 21 of 45
   Property Address   10366 Ormond St
   City               Sunland                                      County   Los Angeles                           State   CA   Zip Code   91040
   Lender/Client      Mr. Vahe Khojayan, Esq.




    interior of unpermitted balcony enclosure to                                     Remod. Mba-note tub is now rising due to
      master bedroom and master bath-open to                                        foundation issues below-man in photo is on
                     both rooms                                                        former 'balcony'-now part of Mbr/Mba.




      Roof damage adjacent Mbr/Mba wall for                                         'Hump" in floor rising in line with bath wall
     photo above (outside)-structural as well as                                       (top)-slopes down to right (balcony)
          shingles. Above legitimate BR#2




   Front hallway from entry looking toward Br2,                                     Mbr over garage & part of unpermitted BR.
    main bath, laundry /unperm BR (left before                                      below. Hallway door upper right-shot from
         steps) and Mbr steps over garage                                               unpermitted enclosed balcony area
                                           Form PICSIX2 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK                      Doc 29-5Photograph
                                                      Filed 08/28/20
                                                              AddendumEntered 08/28/20 12:06:11                                                   Desc
   Owner              Anahit Harutyunyun
                                                Exhibit E Page 22 of 45
   Property Address   10366 Ormond St
   City               Sunland                                      County   Los Angeles                           State   CA   Zip Code   91040
   Lender/Client      Mr. Vahe Khojayan, Esq.




          laundry (down from main hall)-bath (left)                                 Original (permitted) bedroom to east (right)
                 and to garage behind door.                                          of photo at left, though on main level up
                                                                                                  steps & to right




          Original main bath between original off                                  Renovated kitchen. This is approx where the
                hallway BR and kitchen area                                         house 'angles' or bends to the rear from
                                                                                            front-street straight line




   Nicely renovated open dining room to living                                        Doorway to 'closet' alcove in unpermitted
          room. Upper rear-deck to right                                               3rd bedroom (inside tarpaper structure
                                                                                            below MBR/Mba)-severe slope
                                           Form PICSIX2 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
        Case 2:20-bk-15381-SK                  Doc 29-5 Filed 08/28/20 Entered 08/28/20 12:06:11                                    Desc
                                                    Exhibit E Page 23 of 45
                                                            Plat Map
Owner              Anahit Harutyunyun
Property Address   10366 Ormond St
City               Sunland                                      County Los Angeles                            State CA   Zip Code 91040
Lender/Client      Mr. Vahe Khojayan, Esq.




                                      Form MAP_LT.PLAT - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK                      Doc 29-5 Filed 08/28/20 Entered 08/28/20 12:06:11                                                          Desc
   Owner              Anahit Harutyunyun
                                                Exhibit E Page 24 of 45
   Property Address   10366 Ormond St
   City               Sunland                                      County   Los Angeles                          State   CA   Zip Code   91040
   Lender/Client      Mr. Vahe Khojayan, Esq.

   South or rear part of improvement is oriented to top, contrary to plat map site orientation page where 'north' is at top. This is simply because
   accurate sketching was more reliably & easily done with the 'sketch bottom' being the front as it appeared from the street during measuring
   of the exterior elements.




                                         Form MAP.SKETCHI - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
        Case 2:20-bk-15381-SK                  Doc 29-5 Filed 08/28/20 Entered 08/28/20 12:06:11                                     Desc
                                                    Exhibit E Page 25 of 45
                                                          Zoning Map
Owner              Anahit Harutyunyun
Property Address   10366 Ormond St
City               Sunland                                      County Los Angeles                            State CA    Zip Code 91040
Lender/Client      Mr. Vahe Khojayan, Esq.

North is to top of map.




                                     Form MAP_LT.ZONING - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
        Case 2:20-bk-15381-SK                  Doc 29-5 Filed 08/28/20 Entered 08/28/20 12:06:11                                     Desc
                                                    Exhibit E Page 26 of 45
                                                          Generic Map
Owner              Anahit Harutyunyun
Property Address   10366 Ormond St
City               Sunland                                      County Los Angeles                           State CA     Zip Code 91040
Lender/Client      Mr. Vahe Khojayan, Esq.

"Neighborhood" Generally foothills located on Wheatland Av., Dale., Ave., Dickson and Ormond Sts. S x SE of Sunland Blvd., west of
fire roads extending south from Rotta Ave as an east boundary and south to open space. West to southerly curve of Sunland Blvd.




                                    Form MAP_LT.GENERIC - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK                      Doc 29-5 Filed   08/28/20
                                                       Location Map  Entered 08/28/20 12:06:11                                                    Desc
   Owner              Anahit Harutyunyun
                                                Exhibit E Page 27 of 45
   Property Address   10366 Ormond St
   City               Sunland                                      County   Los Angeles                          State    CA   Zip Code   91040
   Lender/Client      Mr. Vahe Khojayan, Esq.

   Map orientation: North is to top of map page. Sales 1 & 3 are from the adjacent competitive market area. SImilar economic base.




                                           Form MAP.LOC - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK Appraiser
                       Doc 29-5    Filed 08/28/20
                                Qualifications      Entered
                                               Summary - Page 08/28/20
                                                              1        12:06:11                        Desc
                             Exhibit E Page 28 of 45




                         Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK Appraiser
                       Doc 29-5    Filed 08/28/20
                                Qualifications      Entered
                                               Summary - Page 08/28/20
                                                              2        12:06:11                        Desc
                             Exhibit E Page 29 of 45




                         Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK Appraiser
                       Doc 29-5    Filed 08/28/20
                                Qualifications      Entered
                                               Summary - Page 08/28/20
                                                              3        12:06:11                        Desc
                             Exhibit E Page 30 of 45




                         Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK
                  OMEGADoc 29-5 Filed
                       STRUCTURAL      08/28/20 REPORT
                                    CONTRACTORS  Entered- 08/28/20
                                                          Page 1 12:06:11                            Desc
                            Exhibit E Page 31 of 45




                       Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK
                  OMEGADoc 29-5 Filed
                       STRUCTURAL      08/28/20 REPORT
                                    CONTRACTORS  Entered- 08/28/20
                                                          Page 2 12:06:11                            Desc
                            Exhibit E Page 32 of 45




                       Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK
                  OMEGADoc 29-5 Filed
                       STRUCTURAL      08/28/20 REPORT
                                    CONTRACTORS  Entered- 08/28/20
                                                          Page 3 12:06:11                            Desc
                            Exhibit E Page 33 of 45




                       Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK
                  OMEGADoc 29-5 Filed
                       STRUCTURAL      08/28/20 REPORT
                                    CONTRACTORS  Entered- 08/28/20
                                                          Page 4 12:06:11                            Desc
                            Exhibit E Page 34 of 45




                       Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK
                  OMEGADoc 29-5 Filed
                       STRUCTURAL      08/28/20 REPORT
                                    CONTRACTORS  Entered- 08/28/20
                                                          Page 5 12:06:11                            Desc
                            Exhibit E Page 35 of 45




                       Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK
                  OMEGADoc 29-5 Filed
                       STRUCTURAL      08/28/20 REPORT
                                    CONTRACTORS  Entered- 08/28/20
                                                          Page 6 12:06:11                            Desc
                            Exhibit E Page 36 of 45




                       Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK
                  OMEGADoc 29-5 Filed
                       STRUCTURAL      08/28/20 REPORT
                                    CONTRACTORS  Entered- 08/28/20
                                                          Page 7 12:06:11                            Desc
                            Exhibit E Page 37 of 45




                       Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK
                  OMEGADoc 29-5 Filed
                       STRUCTURAL      08/28/20 REPORT
                                    CONTRACTORS  Entered- 08/28/20
                                                          Page 8 12:06:11                            Desc
                            Exhibit E Page 38 of 45




                       Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK
                  OMEGADoc 29-5 Filed
                       STRUCTURAL      08/28/20 REPORT
                                    CONTRACTORS  Entered- 08/28/20
                                                          Page 9 12:06:11                            Desc
                            Exhibit E Page 39 of 45




                       Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK
                 OMEGA Doc 29-5 Filed
                       STRUCTURAL      08/28/20 REPORT
                                    CONTRACTORS  Entered 08/28/20
                                                       - Page 10 12:06:11                            Desc
                            Exhibit E Page 40 of 45




                       Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK
                 OMEGA Doc 29-5 Filed
                       STRUCTURAL      08/28/20 REPORT
                                    CONTRACTORS  Entered 08/28/20
                                                       - Page 11 12:06:11                            Desc
                            Exhibit E Page 41 of 45




                       Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK
                 OMEGA Doc 29-5 Filed
                       STRUCTURAL      08/28/20 REPORT
                                    CONTRACTORS  Entered 08/28/20
                                                       - Page 12 12:06:11                            Desc
                            Exhibit E Page 42 of 45




                       Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK
                 OMEGA Doc 29-5 Filed
                       STRUCTURAL      08/28/20 REPORT
                                    CONTRACTORS  Entered 08/28/20
                                                       - Page 13 12:06:11                            Desc
                            Exhibit E Page 43 of 45




                       Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK
                 OMEGA Doc 29-5 Filed
                       STRUCTURAL      08/28/20 REPORT
                                    CONTRACTORS  Entered 08/28/20
                                                       - Page 14 12:06:11                            Desc
                            Exhibit E Page 44 of 45




                       Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-15381-SK
                 OMEGA Doc 29-5 Filed
                       STRUCTURAL      08/28/20 REPORT
                                    CONTRACTORS  Entered 08/28/20
                                                       - Page 15 12:06:11                            Desc
                            Exhibit E Page 45 of 45




                       Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
